DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz (US 2013/0189057)(embodiment of fig. 1-7) in view of McPherson et al. (US 2003/0037984) and Fujimura (JP 2006282395).
Regarding claim 11, Motz teaches a similar method of turf removal providing (a) a frame comprising: (i) a vertically oriented transverse component (54); (ii) a first arm (92) extending substantially orthogonally from a first distal end of the transverse component; and (iii) a second arm (94) extending substantially orthogonally from a second distal end of the transverse component, wherein the first distal end is on the opposite end of the transverse component from the second distal end; (b) a first removable turf removal tool (108) connected to a distal end of the first arm, (c) a second removable turf removal tool (108) connected to a distal end of the second arm; (d) a first hydraulic motor (112) operably coupled to the first turf removal tool; (e) a second hydraulic motor (112) operably coupled to the second turf removal tool; and removing the turf.
Motz does not teach providing an attachment for a skid steer nor the details of the hydraulics. However, McPherson teaches it is advantageous to use a skid steer front multipurpose attachment for sod tools using a hydraulic source of energy attachment 58 mounted on a spine (fig. 4) used to power the skid steer attachment. McPherson further teaches a hydraulic system 55 feeding a motor 72 comprising a quick coupler (coupler at end of 78) and a valve connected to motor (56). Further, Fujimura teaches it is known to use similar tools for turf removal on an attachment. Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to attach the turf removal mechanism of Motz onto a skid steer using the attachment structure and hydraulic details of McPherson because an attachment to a skid steer is an equivalent to a stand on device, because Fujimura teaches turf removal tools are known in the art to be placed on an attachment, and because McPherson solves the problem of using a skid steer on sensitive ground and therefore provides the solution of a having a sod attachment mounted on a vehicle capable of being used in various tasks and thereby minimizing expense [0004-00006].

Regarding claims 12, 13, Motz as modified teaches the method of claim 11, but is silent on the time of removal. However, Examiner takes official notice that the time taken to perform a task is an old and well-known design feature in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to remove the turf in in up to 1.5 days since this is no more than a design feature capable of one with ordinary skill based on the desired attachment size, size of work area, and other such design features.

14. The method of claim 11, wherein the first and second removable turf removal tools are turf rolling tools or turf cutting tools (108).
16. The method of claim 14, wherein each of the turf cutting tool comprises a turf cutting blade (110), a cutter shoe (102), and a retractable blade guard (114), wherein the retractable blade guard covers the turf cutting blade when not in use, and wherein the turf cutting tool is configured to cut the synthetic turf into strips (108).

17. The method of claim 16, wherein the strips have a width from about 7.5 feet to about 15 feet. The strips are not positively claimed, therefore the tools are capable of cutting such sized strips. 

20. The method of claim 11, wherein the method is performed by one or more operators (inherently vehicle has a driver).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Motz, McPherson, and Fujimura as applied to claim 14 in view of Motz (embodiment of fig. 8). 
Regarding claim 15, Motz as modified teaches the synthetic turf removal attachment of claim 14, but fails to teach wherein each turf rolling tool comprises a pair of roller tines. However, Motz in a second embodiment teaches a rolling tool with roller tines (second embodiment of fig. 8-10 tines 262). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to add roller tines to the tool of Motz (embodiment of fig. 1) as modified as an alternate embodiment as taught by Motz fig. 8 that allows for a grip when rolling up the turf.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Motz, McPherson, and Fujimura as applied to claim 11 in view of Miskin (US 6,347,670). 
Regarding claims 18-19, Motz teaches the turf removal attachment of claim 11, but fails to teach height-adjustable wheels. However, Motz does teach a height-adjusting mechanism (cylinders 66). Further, Miskin teaches it is known to adjust the height of an attachment by height- adjustable wheels (wheels 22 and fig. 3). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the height-adjusting cylinders taught by Motz for height-adjustable wheels as an alternate means for adjusting the height known in the art of attachments as taught by Miskin. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motz (US 2013/0189057)(embodiment of fig. 1-7) in view of McPherson et al. (US 2003/0037984) and Fujimura (JP 2006282395).
21. Motz teaches a synthetic turf removal attachment configured to attach to a skid steer, comprising:
a frame comprising: (i) a vertically oriented transverse component (54); (ii) a first arm (92) extending substantially orthogonally from a first distal end of the transverse component; and (iii) a second arm (94) extending substantially orthogonally from a second distal end of the transverse component, wherein the first distal end is on the opposite end of the transverse component from the second distal end; (b) a first removable turf removal tool (108) connected to a distal end of the first arm, (c) a second removable turf removal tool (108) connected to a distal end of the second arm; (d) a first hydraulic motor (112) operably coupled to the first turf removal tool; (e) a second hydraulic motor (112) operably coupled to the second turf removal tool.
Motz does not teach providing an attachment for a skid steer nor the details of the hydraulics. However, McPherson teaches it is advantageous to use a skid steer front multipurpose attachment for sod tools using a hydraulic source of energy attachment 58 mounted on a spine (fig. 4) used to power the skid steer attachment. McPherson further teaches a hydraulic system 55 feeding a motor 72 comprising a quick coupler (coupler at end of 78) and a valve connected to motor (56). Further, Fujimura teaches it is known to use similar tools for turf removal on an attachment. Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to attach the turf removal mechanism of Motz onto a skid steer using the attachment structure and hydraulic details of McPherson because an attachment to a skid steer is an equivalent to a stand on device, because Fujimura teaches turf removal tools are known in the art to be placed on an attachment, and because McPherson solves the problem of using a skid steer on sensitive ground and therefore provides the solution of a having a sod attachment mounted on a vehicle capable of being used in various tasks and thereby minimizing expense [0004-00006].

Response to Arguments
In light of the IDS filed 5/26/22, a new rejection has been made in view of are rejected under 35 U.S.C. 103 as being unpatentable over Motz (US 2013/0189057)(embodiment of fig. 1-7) in view of McPherson et al. (US 2003/0037984) and Fujimura (JP 2006282395) as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671